Exhibit 10.1

 

LOGO [g907090im1.jpg]

June 19, 2020

Mr. Lawrence J. Burian

MSG Networks Inc.

11 Penn Plaza

New York, New York 10001

Dear Lawrence:

Reference is made to that certain letter agreement, dated on or around the date
hereof (the “MSGS Letter Agreement”) by and among you and Madison Square Garden
Sports Corp. (“MSGS”). Capitalized terms not defined in this letter have the
meaning set forth in your Employment Agreement, dated as of September 6, 2018
(the “Employment Agreement”) with MSG Networks Inc. (the “Company”).

If you voluntarily terminate your employment with MSGS for “good reason” on or
prior to September 16, 2020 (or such later date as may be mutually agreed to by
you and MSGS) due to changes to your employment which arose at the time of the
spinoff by MSGS of Madison Square Garden Entertainment Corp. in accordance with
the MSGS Letter Agreement (a “Spin Termination”), then the Company will not be
obligated to increase your compensation in accordance with Section 1 of Annex B
of the Employment Agreement and, if you voluntarily terminate your employment
with the Company as of the effective date of your Spin Termination then, subject
to your execution, delivery and non-revocation of the Separation Agreement as
described in Section 6 of the Employment Agreement, you will receive the
payments, vesting, and benefits provided in Section 6 of the Employment
Agreement (other than if “Cause” then exists).

Notwithstanding the foregoing, you hereby agree that if you voluntarily
terminate your employment with the Company solely in connection with a Spin
Termination as provided in the preceding paragraph, then any ordinary course
long-term incentive awards (i.e., not any one-time equity award granted in lieu
of cash compensation) granted to you by the Company after the date of this
letter will not be eligible to vest pursuant to Sections 6(c), 6(d) and 6(e) of
the Employment Agreement, unless the Company otherwise determines.

Except as expressly set forth herein, the Employment Agreement shall remain in
full force and effect in accordance with its terms. The following provisions of
the Employment Agreement shall be incorporated into, and be effective mutatis
mutandis with respect to, this letter as if set forth herein in their entirety:
Paragraphs 18, 19 and 20. This letter reflects the entire understanding and
agreement of you and the Company with respect to the subject matter hereof and
supersedes all prior understandings or agreements relating thereto. This
agreement may be executed in several counterparts (including, without
limitation, by facsimile, PDF or electronic transmission), each of which will be
deemed an original, and such counterparts will constitute one and the same
instrument.

Please sign below to indicate your agreement and acknowledgement to the terms
and conditions of this letter, which will become a binding agreement upon our
receipt.

*            *             *

MSG NETWORKS INC 11 PENNSYLVANIA PLAZA, 3RD FL, NEW YORK, NY 10001



--------------------------------------------------------------------------------

Sincerely, MSG Networks Inc. By:  

/s/ Andrea Greenberg

Name:   Andrea Greenberg Title:   President and Chief Executive Officer

 

Accepted and Agreed:

/s/ Lawrence J. Burian

Lawrence J. Burian Date: June 19, 2020

[Signature Page]